I concur in the result reached by the majority. It is true that the Mortgage Deficiency Judgment Act was passed in relief of mortgage debtors and that it should not be set aside unless clearly violative of a constitutional provision. That the act does conflict with the fundamental law, however, is conclusively demonstrated in the majority opinion. Unless we are to subject all contracts to legislative control or supervision the act must fall. This result does not, in my judgment, prevent mortgage debtors from securing substantial relief in another form of procedure equally as beneficial as that provided by the act in question. Appellee's counsel could have petitioned the court below to set aside the sheriff's *Page 514 
sale for gross inadequacy in price such as would in law amount to a fraud on the debtor's right. While mere inadequacy in price where there is competitive bidding would not be sufficient to cause the court to act (Cake v. Cake, 156 Pa. 47;Nutt v. Berlin S.C.  C. M. Co., 262 Pa. 417; Schekter v.Katler, 95 Pa. Super. 226), gross inadequacy amounting to a legal fraud would be sufficient. Upon such a petition the evidence would disclose the true value of the property and the court could order a resale, fixing, if necessary, an upset price. This practice has been frequently followed in equity, and as the court below is administering equitable principles through common law forms there would seem to be no reason why counsel should not have availed himself of this procedure. It would require quite a stretch of the imagination to contend that $900, the proceeds of the sale of a property worth $14,000, was not grossly inadequate, and, because of stringent economic conditions, a fraud on the debtor's right. As stated in Delaware County National Bank v. Miller, 303 Pa. 1, 6, where the equity in properties was worth $69,200 and was sold for $2,000: "It has often been said that this [setting aside a sheriff's sale] will not be done for a mere inadequacy of price, without more; but no case goes so far as to say that a chancellor must confirm a sale where the inadequacy is so great as to shock his conscience, as would be the case here. After all, the ultimate test always is, whether or not the action of the court in setting aside the sale was a gross abuse of discretion (Stroupe v. Raymond, 183 Pa. 279, 281; Chase v.Fisher, 239 Pa. 545, 548; Lefever v. Kline, 294 Pa. 22), and he would be a strange student of the law who could conclude that a chancellor grossly abused his discretion by refusing to do that which would have shocked his conscience." The setting aside or the refusal to set aside a sheriff's sale is within the sound discretion of the court below (Snyder v. Snyder, 244 Pa. 331;Watkins v. Justice (No. 1), *Page 515 256 Pa. 37; Lefever v. Kline, supra; Schekter v. Katler, supra, and cases there cited), and it should be exercised without hesitation whenever necessary to avoid the possibility of injustice to a mortgage debtor.